Case 3:19-cv-00499-RGJ-CHL Document 26 Filed 09/17/20 Page 1 of 2 PageID #: 259




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  MARK A. BAILEY                                                                           Plaintiff

  v.                                                     Civil Action No. 3:19-cv-499-RGJ-CHL

  LLFlex, LLC                                                                            Defendant

                                            * * * * *

                ORDER ACCEPTING REPORT AND RECOMMENDATION

        This matter is before the Court on the motion to dismiss filed by the Defendant LLFlex,

 LLC (“LLFlex”). [DE 6]. This motion was referred to United States Magistrate Judge Colin H.

 Lindsay for report and recommendation. [DE 14]. Plaintiff Mark A. Bailey (“Bailey”) did not file

 a response. Judge Lindsay entered his Report and Recommendation [DE 23] on July 31, 2020,

 recommending that the motion be granted. The time for objections to the magistrate judge’s

 recommendation expired on August 14, 2020. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.

 72(b)(2). Bailey did not file objections and the time for doing so has passed. This matter is now

 ripe for adjudication.

        A district court may refer a motion to a magistrate judge for the preparation of a report and

 recommendation. 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b)(1). “A magistrate judge must

 promptly conduct the required proceedings . . . [and] enter a recommended disposition, including,

 if appropriate, proposed findings of fact.” Fed. R. Civ. P. 72(b)(1). This Court must “determine

 de novo any part of the magistrate judge's disposition that has been properly objected to.” 28

 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The Court need not review under a de novo or any

 other standard those aspects of the report and recommendation to which no specific objection is




                                                  1
Case 3:19-cv-00499-RGJ-CHL Document 26 Filed 09/17/20 Page 2 of 2 PageID #: 260




 made and may adopt the findings and rulings of the magistrate judge to which no specific objection

 is filed Thomas v. Arn, 474 U.S. 140, 150, 155 (1985).

        Here, because no party has objected to the Report and Recommendation, the Court may

 accept it without review. See Thomas, 474 U.S. at 150, 155. Nevertheless, the Court has conducted

 its own review of the record and finds no error in the magistrate judge’s findings and conclusions.

 Accordingly, and the Court being otherwise sufficiently advised, IT ORDERED as follows:

        (1)     The Report and Recommendation of the United States Magistrate Judge Colin H.

 Lindsay, [DE 23], is ACCEPTED in whole and INCORPORATED by reference.

        (2)     A separate judgment shall issue this date.




                                                     September 16, 2020




 cc: Counsel of Record




                                                 2
